F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                             MAR 15 2000
                              FOR THE TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

    JACKSON NOFIRE,

                 Plaintiff-Appellant,

    v.                                                        No. 99-5126
                                                        (D.C. No. 98-CV-11-Mc)
    KENNETH S. APFEL, Commissioner,                           (N.D. Okla.)
    Social Security Administration,

                 Defendant-Appellee.


                               ORDER AND JUDGMENT              *




Before TACHA , ANDERSON , and LUCERO , Circuit Judges.



         Jackson Nofire appeals from an order of the district court   affirming the

Commissioner’s determination that he is not entitled to Social Security disability

benefits. 1 We affirm.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
      We review the Commissioner’s decision to determine whether his factual

findings were supported by substantial evidence in light of the entire record and

to determine whether he applied the correct legal standards. See Castellano v.

Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotations omitted). In the course of

our review, we may “neither reweigh the evidence nor substitute our judgment for

that of the agency.” Casias v. Secretary of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991).

      Nofire alleged disability as of June 18, 1994, due to back and knee

problems. The administrative law judge (ALJ) determined that Nofire was not

disabled at step four of the five-step sequential process, see Williams v. Bowen,

844 F.2d 748, 750-52 (10th Cir. 1988), as Nofire could return to his previous

employment as a poultry process worker.

      On appeal, Nofire argues the ALJ failed to consider his impairments

individually and in combination and failed to address their effect on his ability to

perform substantial gainful activity. He also contends that the ALJ failed to

address his other impairments of headaches, double vision, chest pain, bronchitis,

tussive syncope, atrophic gastritis, and anemia. Finally, Nofire asserts that the

ALJ improperly discounted his complaints of disabling pain.


                                         -2-
       Nofire hurt his back in June 1994. Later, he hurt his knees in an

automobile accident. Nofire testified that he is no longer receiving medical

treatment for his back problems. His physicians have restricted Nofire from

heavy work. None of his other medical problems has resulted in long-term

medical treatment or any indication from the treating physician that they require

any work-related restrictions.

       Nofire argues that the ALJ erroneously failed to discuss each piece of

medical evidence in the record. There is no such requirement. While “[t]he

record must demonstrate that the ALJ considered all of the evidence, . . . an ALJ

is not required to discuss every piece of evidence.”      Clifton v. Chater , 79 F.3d

1007, 1009-10 (10th Cir. 1996).

       Nofire contends that the hypothetical      was not precise.   The ALJ posed a

hypothetical question to the vocational expert (VE) that reflected the nature and

severity of Nofire’s impairments as borne out by the record. The ALJ’s

conclusion that Nofire could return to his prior work is supported by substantial

evidence. See Decker v. Chater , 86 F.3d 953, 955 (10th Cir. 1996) (hypothetical

questions need only reflect impairments and limitations supported by the record).

       The ALJ properly analyzed Nofire’s complaints of pain and evaluated his

credibility. The record shows that Nofire takes only an occasional aspirin for

pain. No evidence reflects that Nofire has any pain related restrictions beyond


                                            -3-
those noted in the hypothetical. “Credibility determinations are peculiarly the

province of the finder of fact, and we will not upset such determinations when

supported by substantial evidence.”   Diaz v. Secretary of Health & Human Servs.   ,

898 F.2d 774, 777 (10th Cir. 1990).

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                         -4-